FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVADOR SANTANA GARNICA,                        No. 08-70688

               Petitioner,                       Agency No. A077-374-900

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Salvador Santana Garnica, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir. 2005), and

we deny the petition for review.

      Santana Garnica’s contention that his conviction does not render him

ineligible for cancellation of removal because it occurred more than ten years prior

to his application is foreclosed by Flores Juarez v. Mukasey, 530 F.3d 1020, 1022

(9th Cir. 2008) (per curiam) (“[Section] 1229b(b)(1)(C) . . . does not place any

temporal limitation on when the crime was committed.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70688